                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

SHAWNDALE WARREN                                                       PLAINTIFF
ADC #166650

v.                        No: 3:20-cv-00380 DPM-PSH


NATHAN WEST, et al.                                                DEFENDANTS

                                     ORDER

      Before the Court is a motion for status update filed by Plaintiff Shawndale

Warren (Doc. No. 27). Warren’s motion is granted. The Clerk of Court is directed

to send Warren a copy of the docket sheet. Warren has also asked for information

regarding the status of service on the defendants. WellPath, LLC has recently altered

its procedures for serving employees. The Court has obtained service instructions

for and ordered service on Health Services Administrator Marjorie Hall, Nurse

Nathan West, and Nurse Lung. See Doc. No. 28. The Court is waiting on service

instructions for Dr. Lillian Landrigan and Nurse Michelle Hussung. A summons has

been returned executed for Dr. Anderson, an oral surgeon at St. Vincent Hospital

(Doc. No. 23). However, because the return receipt is signed by another individual,

there is no proof Dr. Anderson was properly served. The Court is therefore

reattempting service on Dr. Anderson by separate order. See Doc. No. 29.
        Warren also moves for appointment of counsel (Doc. No. 26) and asserts that

he has no access to the law library at his current location, the Benton Work Release

Unit. This motion is denied without prejudice. A civil litigant does not have a

constitutional or statutory right to appointed counsel in a civil action, but the Court

may appoint counsel at its discretion. 28 U.S.C. § 1915(e)(1). The Court has

considered Warren’s need for an attorney, the likelihood that Warren will benefit

from assistance of counsel, the factual complexity of the case, Warren’s ability to

investigate and present his case, and the complexity of the legal issues.              In

considering these factors, the Court finds that Warren should be capable of

prosecuting his claims without appointed counsel at this time.

      Counsel will be appointed at the direction of the Court when and if it is

deemed necessary. Warren should not need access to a law library to prosecute his

case at this juncture because the Court is still in the process of serving the defendants.

Warren may file another motion to appoint counsel if his need for a law library

hinders his ability to prosecute this case; however, he must specifically describe the

legal materials he needs and why he cannot obtain them without counsel.

      IT IS SO ORDERED this 12th day of July, 2021.


                                         ___________________________________
                                         UNITED STATES MAGISTRATE JUDGE
